Exhibit 10.5 INTELLECTUAL PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “ Agreement ”), dated as of September 12, 2014, is made by AtheroNova Inc., a Delaware corporation (the “ Compan y ”), and all of the Subsidiaries of the Company (such Subsidiaries, the “ Guarantors ”, and together with the Company, the “ Grantors ”), in favor of the holders of the Company’s 8% Senior Secured Convertible Notes issued or to be issued in the original aggregate principal amount of up to $1,000,000 (the “ Notes ”) pursuant to the Purchase Agreement (as defined below) (collectively, together with their endorsees, transferees and assigns, the “ Lenders ”). W I T N E S S E T H: WHEREAS, the Company and the Lenders are party to that certain Securities Purchase Agreement, dated September 12, 2014 (“ Purchase Agreement ”), pursuant to which the Company issued the Notes, among other things; WHEREAS, pursuant to that certain Subsidiary Guarantee dated as of the date hereof (“ Guarantee ”), the Guarantors have jointly and severally agreed to guarantee and act as surety for payment of such Notes; WHEREAS, contemporaneously herewith the Grantors are entering into a Security Agreement (“ Security Agreement ”), pursuant to which each Grantor has granted a security interest in its assets and properties to secure the satisfaction of the Company’s obligations under the Notes and the Guarantor’s obligations under the Guarantee, among other things; and WHEREAS, the Grantors are obligated under the Security Agreement to take such further actions as the collateral Agent (as defined therein) requests to further perfect the Lenders’ security interest granted under the Security Agreement, including without limitation with respect to intellectual property. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Grantors hereby agree as follows: DEFINED TERMS. (a) Certain Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Copyright ” means copyrights and copyright registrations, including, without limitation, the copyright registrations and recordings listed on Schedule I attached hereto, if any, in which the Grantors have any right, title and interest, and (i) all reissues, continuations, extensions or renewals thereof, (ii) all income, royalties, damages and payments now and hereafter due and/or payable under and with respect thereto, subject to payment to any co-owner of its, his or her share thereof, including without limitation payments under all licenses entered into in connection therewith and damages and payments for past or future infringements thereof, (iii) the right to sue for past, present and future infringements thereof, and (iv) all of the Grantors’ rights corresponding thereto throughout the world. “ Intellectual Property Licenses ” means rights under or interest in any patent, trademark, copyright or other intellectual property, including software license agreements with any other party, whether the Grantors are a licensee or licensor under any such license agreement, and the right to use the foregoing in connection with the enforcement of the Lenders’ rights pursuant to the Security Agreement. “ Patent ” means patents and patent applications, including, without limitation, the patents and patent applications listed on Schedule I hereto and all continuations, divisionals, provisionals, continuations in part, or reissues of applications related to patents thereon, and (i) all renewals thereof, (ii) all income, royalties, damages and payments now and hereafter due and/or payable under and with respect thereto, subject to payment to any co-owner or inventor of its, his or her share thereof, including without limitation payments under all licenses entered into in connection therewith and damages and payments for past or future infringements or dilutions thereof, (iii) the right to sue for past, present and future infringements thereof, and (iv) all of the Grantors’ rights corresponding thereto throughout the world. “ Trademark ” means trademarks, trade names, registered trademarks, trademark applications, service marks, registered service marks and service mark applications, including without limitation the registered trademarks listed on Schedule I hereto, and (i) all renewals thereof, (ii) all income, royalties, damages and payments now and hereafter due and/or payable under and with respect thereto, subject to payment to any co-owner of its, his or her share thereof, including without limitation payments under all licenses entered into in connection therewith and damages and payments for past or future infringements or dilutions thereof, (iii) the right to sue for past, present and future infringements and dilutions thereof, (iv) the goodwill of the Grantors’ business symbolized by the foregoing and connected therewith, and (v) all of the Grantors’ rights corresponding thereto throughout the world. (b) Terms Defined in the Purchase Agreement . Capitalized terms used in this Agreement and not otherwise defined herein have the meanings ascribed to them in the Purchase Agreement. 2.
